Honorable R. E. Beasley
County Auditor
Collin County
McKinney,  Texas

Dear   Sir:                  Opinion No. O-3682
                             Re: The number of election
                                  officials to hold the
                                  special election,  June
                                  28, and the pay which
                                  they are .entitled to.

              Y~our recent request for an ,opinion from this depart-
ment has been received and considered.   We quote from your re-
quest:

                 “The question has come up with reference
         to the number~~of ehection officiafs necessary  to
         bold theelection  in different boxes in the county
         for the special election June 28th.,, and with ref-
         erence  to their paya

                   “Article  2938, Revised Civil Statutes,
         provides for the number of judges and clerks to
         hold all elections with the following proviso at
         the end of this article of the statute, to-wit:
         “Provided, that in all elections held under the
         provisions    of this title, other than general elections,
         local option elections and primary elections,       the
         officers to be appointed by the commissioners’         court
         to hold said elections      shall be a presiding judge and
         assistant   judge and two clerks,     whose compensation
         shall be $2.00 per day and $2.00 extra to the presiding
         judge for making the return of the election.”

                  “‘Would the commissioners’    court of Collin
         County be justified in instructing  the presiding
         jud,ges that the above quoted portion of Article    2938
         applies to this special election?   Naturally. we are
         interested   in this from two standpoints.   Firsts we
         believe that where there is only one office being
         voted on it should not be necessary    to have as many
Honorable   R. E. Beasley.     Page 2




        judges and cl:erks as is usually provided for.
        Sec.ond, the $2.00 compensation    with the re-
        duction in the amount ~of help willmake    a great
        deal of difference in the expense of holding the
        election.”

               This -department in Opini~on No. O-3438 has held that
the provision of Article  2938, quoted in your request, controls the
number of election officials required in all precincts to conduct the
forth-coming  Senatorial election.   A copy of Opinion No. O-3438 is
being enclosed for your information.

                  Article 2943 -of Vernon’s        Civil Statutes is a statute
regulating the compensation          of judges and clerks of general and
special elections.      it is obvious that Article       2943 was passed sub-
sequent:to the enactment af Article          2938.    Each statute, prescribes
the compensation      to be paid the election officials authorized and
require~d~in a special Senatorial election.           We think the two acts
are clearly inconsistent       and repugnant in so far as each attempts
to fix the-compensation       ~of election officials    in a special Senatorial
election.   Article   2943, being the latest expressionof           the Legis-
lature on the same subject it should control and be given effect.
39 Tex. Jur. P. 139.

                 We are, therefore,  of, the opinion that the provisions
of Article 2943, Vernon’s   Civil Statutes, are controlling   with
reference   to the pay or compensation    to be paid to the election of-
ficials holding and conducting the forth-coming      special Senatorial
election.

                  We trust    that in this manner       we have fully answered
the questions    presented    in your inquiry.

                                                       Yours   very truly

                                           ATTORNEY            GENERAL      OF TEXAS




HM:RS:mjs                                  By    /s/     Harold   McCracken
ENC LGSURE                                               Harold   McCracken
APPROVED    JUN 18. 1941                                          Assistant
/s/ GROVER SELLERS
FIRST ASSISTANT
ATTORNEY    GENERAL

APPROVED  OPINION            COMMITTEE
BY --
   BWB, CHAIRMAN